Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura, et al. (US. Pat. 5,357,065) in view of Fowler (US 4,689,879).
Regarding claim 1, Mitamura teaches a movable contact body for a switch, the movable contact body comprising: at least one movable contact 22 having an upwardly convex leaf-spring shape: a cover member 10 disposed so as to cover an upper surface of the movable contact; a frame-shaped adhesive sheet 50 having an adhesive layers (32, 42) on both sides, and arranged around an outside of the movable contact; and a holding member 40 adhered to one of the adhesive layers, and disposed so as to face a lower surface of the movable contact, the holding member having a contact through-hole through which a top portion of the movable contact passes;  wherein the frame-shaped adhesive sheet is a separate structure from that of the holding member (Figs. 1-2 and col. 3, lines 10-40). Mitamura does not teach the frame-shaped adhesive sheet having a base layer and an adhesive layers on both sides of the base layer. However, 
Regarding claim 3, Mitamura teaches the movable contact body further comprising a second adhesive sheet 42 bonded to a surface of the holding member 40 opposite to a surface thereof facing the adhesive sheet (Figs. 1-2 and col. 3, lines 10-40).  
Regarding claim 4, Mitamura teaches the movable contact body further comprising a separator 38 bonded to a surface of the second adhesive sheet 42 opposite to a surface thereof facing the holding member 40 (Figs. 1-2 and col. 3, lines 10-40).  
Regarding claim 8, Mitamura teaches the movable contact body further comprising a fixing member 26 having a hole 28 for housing the movable contact to fix the movable contact, the fixing member being bonded to both the cover member 10 and the holding member 40 (Figs. 1-2).  
Regarding claim 9, Mitamura teaches the movable contact body wherein the holding member 40 includes a First holding member 40 and a second holding member 42 which have the contact through-hole (Figs. 1-2).  
Regarding claim 10, Mitamura teaches the movable contact body wherein the holding member (40, 42, 38) is an electrically conductive member (at least fixed .  
Claims 5 and 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura, et al. (US. Pat. 5,357,065) in view of Fowler (US 4,689,879) and Fedorjaka (US 7378609). 
Regarding claim 11, Mitamura teaches a switch comprising: a substrate 38; a first Fixed contact 54 formed on the substrate: a second fixed contact 24 formed on the substrate: a movable contact body 22 to be pushed down to electrically connect the first fixed contact and the second fixed contact; and an adhesive member 42 bonding the substrate and the movable contact body together, wherein the movable contact body comprises: at least one movable contact having an upwardly convex leaf-spring shape and being in contact with the second fixed contact: a cover member 10 disposed so as to cover an upper surface of the movable contact; a frame-shaped adhesive sheet 50 having an adhesive layers (42, 32) on both sides, and arranged around an outside of the movable contact; and a holding member 40 adhered to one of the adhesive layer, and disposed so as to face a lower surface of the movable contact, the holding member having a contact through-hole  through which a top portion of the movable contact passes; wherein the frame-shaped adhesive sheet is a separate structure from that of the holding member (Figs. 1-2 and col. 3, lines 10-40). 
Mitamura does not teach the frame-shaped adhesive sheet having a base layer and an adhesive layers on both sides of the base layer. However, Fowler teaches a similar switch device that comprises a framed-shaped adhesive sheet having a base layer 40 and an adhesive layers (41, 42) on both sides of the base layer (Fig. 4 and col. 
Mitamura does not teach the second fixed contact being formed on the substrate so as to surround the first fixed contact. However, Fedorjaka teaches a similar switch that comprises a first contact 22, and a second contact 24 that formed on a substrate 16; wherein the second fixed contact being formed on the substrate so as to surround the first fixed contact (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.    
Regarding claim 13, Mitamura teaches the switch wherein the holding member (40, 42, 38) is an electrically conductive member (at least layer 38 or the fixed contacts 54 are conductive) at least part of which is in contact with the movable contact 22 to electrically connect the first fixed contact and the movable contact (Figs. 1-2).  
Regarding claim 5, Mitamura teaches the switch further comprising: a second adhesive sheet 42 bonded to a surface of the holding member 40 opposite to a surface thereof facing the cover member: and a substrate 38 bonded to a surface or the second adhesive sheet opposite to a surface thereof acing the holding member, wherein the substrate comprises: a base 38: first fixed contacts 54 formed on the base; and second fixed contacts 54 formed, the movable contact body 22 being disposed so as to be pushed down to electrically connect the first fixed contacts and the second fixed 
However, Fedorjaka teaches a similar switch that comprises a first contact 22, and a second contact 24 that formed on a substrate 16; wherein the second fixed contact being formed on the substrate so as to surround the first fixed contact (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura, Fowler  and Fedorjaka, as applied to claims 5 and 11 in view of Sharrah, et, al. (US 20070246335).
Regarding claims 6 and 14, Mitamura does not teach the substrate being a flexible substrate. However, Sharrah teaches a similar switch that comprises a flexible circuit board 140 (Fig. 2 and paragraph 38). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Sharrah in the switch device of Mitamura to provide a flexible switch device. 
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the holding member is an electrically insulating member having another through-hole into which at least part of the movable contact is inserted, the through-hole being disposed around the contact through-hole.  
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the holding member is an electrically insulating member having another through-hole into which at least part of the movable contact is inserted, the through-hole being disposed around the contact through-hole, and the second fixed contact includes a second contact base and a second contact projection, the difference in height between the second contact base and the second contact projection being larger than the thickness of the holding member.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMED M SAEED/Primary Examiner, Art Unit 2833